Citation Nr: 0947355	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether service with the Army National Guard during a 
natural disaster may be recognized for VA benefits purposes.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
syndrome (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to May 
1950, and from October 1961 to October 1962; he retired from 
the Army National Guard after 21 1/2 years.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal of a May 2004 rating decision, in 
which the RO denied service connection for PTSD.  The Veteran 
perfected an appeal of this determination to the Board.  For 
ease of discussion, the Board has recharacterized the issues 
on appeal as described on the title page.

In May 2007, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO; a copy of the transcript is associated with 
the record.

In August 2007, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Activation in the Army National Guard by the Governor of 
the State of West Virginia for the Buffalo Creek Flood relief 
operation does not qualify as active duty in the Armed Forces 
for VA benefits purposes.

2.  Competent lay and medical evidence of record links the 
Veteran's currently diagnosed anxiety disorder NOS (Not 
Otherwise Specified) to military service.

3.  Competent and persuasive medical evidence establishes 
that the Veteran does not meet the criteria for a diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA benefits, 
based upon Army National Guard service by the appellant 
during a natural disaster, have not been met.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2009).  

2.  The criteria for service connection for a psychiatric 
disorder, diagnosed as anxiety disorder NOS, are met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

February and March 2004 pre-rating notice letters described 
the evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records, other than 
federal records, pertinent to his claim are received by VA.  
This notice was consistent with the holding in Pelegrini and 
the regulations then in effect.

In the present appeal, although the Veteran was not provided 
the notice required by Dingess prior to the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision, as letters dated in August 2007 and September 
2008 informed the Veteran of how disability ratings and 
effective dates are assigned consistent with the holding in 
Dingess.  Subsequently, the issues on appeal were 
readjudicated in a November 2009 supplemental statement of 
the case.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, and the report of VA examination conducted 
in September 2009.  The VA examination report includes a 
diagnosis of anxiety disorder NOS and an opinion as to 
whether the Veteran meets the requirement for PTSD and 
whether his current psychiatric disorder has been found to be 
related to service.  As such, the Board finds this 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, in an August 
2007 letter, the Veteran was asked to identify all medical 
providers who have treated him for a psychiatric disorder.  
In compliance with the Board's remand, the Veteran was asked 
to provide more detail surrounding his alleged stressors and 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) was contacted to verify the stressors claimed by the 
Veteran.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Also of record and considered in connection with the 
appeal are copies of the hearing testimony and various 
written statements provided by the Veteran, his spouse and 
representative, on his behalf.  Thus, with respect to the 
Veteran's appeal, there is no additional notice that should 
be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Specific to the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Buffalo Creek Flood

The appellant seeks service connection for PTSD.  He claims 
to have experienced significant stressors while participating 
in the relief operations following the Buffalo Creek Flood in 
1972 as a member of the West Virginia Army National Guard.  
The appellant argues, as an initial matter, that his period 
of active duty in the Army National Guard during the Buffalo 
Creek Flood relief operation in February and March 1972 is 
qualifying service for VA benefits purposes.

The appellant argues that his February and March 1972, 
service qualifies as active duty for VA benefits purposes 
because it was considered a national disaster and therefore 
qualifies as federal service.  He reports that he received 
orders from the West Virginia National Guard to participate 
in disaster relief following the February 26, 1972 Buffalo 
Creek Flood.  Additional Internet evidence associated with 
the record describes the Buffalo Creek Flood and its 
aftermath.

The appellant also submitted a letter from the State of West 
Virginia, Adjutant General's Department, awarding him the 
State Service Ribbon and the Emergency Service Medal for 
service during the emergency created when, on the morning of 
February 26, 1972, a slag pile dam broke at the head of 
Buffalo Creek, near Man, West Virginia, causing a 20-foot 
flood wave to completely demolished several communities.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  The "Reserve components" means the 
Army, Naval, Marine Corps, Air Force and Coast Guard Reserves 
and the National and Air National Guard of the United States.  
38 C.F.R. § 3.1 a)-(b).  "Active duty for training" 
includes full-time duty performed by members of the National 
Guard of any state, under the provisions of 32 U.S.C. §§ 316, 
502, 503, 504 or 505.  38 C.F.R. § 3.6(c)(3).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Here, notwithstanding that the appellant received 
the State Service Ribbon and the Emergency Service Medal, his 
duty was "state controlled."  Because National Guard service 
for the Buffalo Creek Flood disaster relief was not 
federalized, National Guard personnel activated for 
participation in the relief operation are not eligible for 
Title 38 benefits.

The Board acknowledges that Title 32 activation of National 
Guard personnel creates entitlement to federal pay and 
benefits "as though they were in federal service."  See 38 
U.S.C.A. § 502(f); see, e.g., CRS: Report of Congress, 
Hurricane Katrina: DOD Disaster Response (September 19, 
2005), p. 8. Title 32 benefits include eligibility for, in 
certain circumstances, healthcare under the Tricare system 
and protection against loss of a civilian job.  The benefits 
do not extend to Title 38 veterans benefits.  The Board notes 
that "Title 32" status is not the same as "federal status."  
With Title 32 status the personnel remain under the control 
of the states, whereas control is with the Federal government 
with activation of National Guard personnel under 10 U.S.C. § 
12304.  National Guard troops are typically funded through 
their individual states, but Title 32 designation permits the 
federal government to fully reimburse states for operations 
without taking over command responsibilities for National 
Guard personnel during natural disaster relief operations.  

In view of the above discussion, the Board finds that the 
appellant does not have qualifying service for the period in 
question; as such, the Board may not reach the issue of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, due to the appellant's service in the 
National Guard following the Buffalo Creek Flood.  
Accordingly, the Board concludes that the appellant is not 
considered a "veteran" for purposes of entitlement to VA 
benefits predicated on his participation in the Buffalo Creek 
Flood disaster relief effort of 1972.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Because the claim is denied as a matter of law, VA's duty to 
notify and assist in the development of claims does not 
attach to the claim for a psychiatric disorder, to include 
PTSD, due his National Guard service following the Buffalo 
Creek Flood in 1972.  VA is not required to meet the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); 
see also VAOPGCPREC 5-2004.

B.  A Psychiatric Disorder, Other Than PTSD

Both in written statements and during his and his spouse's 
hearing testimony, the Veteran contends that he has a 
psychiatric disorder, which he claims is due to being on 
burial details at Ft. Meade and Camp Indiantown Gap, on 
temporary duty (TDY) at the Brooklyn Army Navy Yard following 
World War II where it was his job to check coffins for any 
kind of smell and to match the dog tags to the body in each 
coffin, and on guard duty in Germany when soldiers had raped 
a German national.  He also states that these stressors 
resulted in diagnoses of PTSD, depression and anxiety 
disorder, for which he has been treated at the Vet Center and 
at the Huntington VA Medical Center (VAMC) and one of its 
outpatient clinics.

After reviewing the evidence of record, and resolving the 
doubt in the Veteran's favor, the Board finds that service 
connection for a psychiatric disorder, diagnosed as anxiety 
disorder NOS, is warranted.

On his December 1947 enlistment examination report, the 
examiner noted situational maladjustment, mild, not 
disabling.  Subsequent service treatment records show no 
complaints or diagnosis of, or treatment for, any psychiatric 
problems.  Nor does the Veteran so claim.  However, post-
service treatment records reflect diagnoses of depression, 
anxiety and PTSD, beginning in 2002.

Service personnel records confirm that, while on active duty 
during the post-World War II occupation, the Veteran was 
stationed in Germany and that he was assigned to Ft. Meade, 
while on active duty from October 1961 to October 1962.  The 
Veteran's wife of more than 50 years testified that the 
Veteran had been assigned to burial detail at Ft. Meade and 
indicated that the Veteran had nightmares and that, after 
such burials, he would come home and be so upset that he was 
given a day or two extra off because of stress.  However, 
neither the reported rape incident nor assignment to Camp 
Indiantown Gap or TDY at the Brooklyn Army Navy Yard has been 
verified. 

In the September 2009 VA examination report, the examiner 
indicated that he had reviewed the claims file and medical 
records, including the Veteran's service personnel records.  
Although he displays some symptoms of PTSD, this examiner 
opined that the Veteran does not meet the full criteria for 
the disorder.  He added that the Veteran's subclinical PTSD 
presentation is often referred to as posttraumatic stress 
syndrome (PTSS) and that the difference between the two 
conditions is based upon the number of symptoms experienced 
rather than the severity of those symptoms.  As such, PTSS 
can have just as negative an impact upon the Veteran as PTSD.  
Like PTSD, PTSS is an anxiety disorder which is presumed to 
have arisen from traumatic events experienced during military 
service and, as such, should be afforded the same 
consideration for service connection.  While widely accepted 
by trauma experts, including those within VA, PTSS is not an 
official DSM-IV-TR diagnosis.  See Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  As such, the formal 
diagnosis is anxiety disorder NOS.

Here, as noted above, the September 2009 VA examiner 
diagnosed the Veteran with anxiety disorder NOS, which is 
presumed to haven arisen from traumatic events experienced 
during military service, such as, being assigned to military 
funerals.

Thus, the evidence of record is at least in relative 
equipoise.  Accordingly, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a psychiatric 
disorder, anxiety disorder NOS, was incurred in service and 
service connection is warranted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.303.



C.  PTSD

The Veteran contends that he currently suffers from PTSD, as 
a result of his military service.  As noted above, he 
contends that he has PTSD, which he claims is due to being on 
burial details at Ft. Meade and Camp Indiantown Gap, on TDY 
at the Brooklyn Army Navy Yard following World War II where 
it was his job to check coffins for any kind of smell and to 
match the dog tags to the body in each coffin, and on guard 
duty in Germany when soldiers had raped a German national.  
The Veteran does not claim that he engaged in combat.

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's DSM-IV.  See 38 C.F.R. § 4.125 
(noting that VA has adopted the nomenclature of the DSM-IV).  

Since the Veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  The corroboration of 
every detail is not required. Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Such corroborating evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

Service medical records show no complaints or diagnosis of, 
or treatment for, PTSD.  Nor does the Veteran so claim.  In 
response to requests to verify the stressors claimed by the 
Veteran, the JSRRC indicated that the stressor information 
provided by the Veteran was insufficient for the JSRRC to 
conduct meaningful research.  As noted above the September 
2009 VA examiner indicated that the criteria to establish a 
diagnosis of PTSD was not met and diagnosed the Veteran with 
anxiety disorder NOS.  Clearly, the September 2009 VA 
examiner reached his conclusions only after examination of 
the Veteran, and review of the Veteran's service and post-
service records, his claims file and the Board's remand.  
Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the Veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
Veteran does not have PTSD, the current disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for PTSD must be denied because 
the first essential criterion for a grant of service 
connection-evidence of the claimed disability-has not been 
met.  

In addition to the medical evidence, the Board has considered 
the Veteran's and his spouse's testimony and statements; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As they are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither the Veteran nor his spouse is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Basic eligibility for VA benefits is not shown for National 
Guard service during the Buffalo Creek Flood relief 
operations and the claim for service connection for a 
psychiatric disorder, to include PTSD, during that time 
period, is therefore denied.

Service connection for anxiety disorder NOS is grant.

Service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


